Citation Nr: 1107942	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to June 1977 and 
from July 1978 to August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, denying the claim currently on appeal.  This claim was 
previously returned by the Board in February 2009 and March 2010 
for additional development.  



FINDING OF FACT

The Veteran's right knee disability manifests painful motion, but 
is not productive of moderate recurrent subluxation or lateral 
instability, limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for residuals of a right knee injury under Diagnostic Code 5257 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5257 (2010).  

2.  The criteria for a10 percent disability rating for arthritis 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5010 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October 2004, 
March 2006, and June 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied.  

Additionally, the Board finds there has been substantial 
compliance with its February 2009 and March 2010 remand 
directives.  The Board notes that the Court has recently held 
that "only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand).  The record indicates that the 
Appeals Management Center (AMC) scheduled the appellant for a 
medical examination and the appellant attended that examination.  
The AMC later issued a Supplemental Statement of the Case (SSOC) 
correcting the errors made in the December 2009 SSOC.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes 
that evaluate impairment resulting from service-connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  The Veteran's right knee 
disability is currently evaluated as 10 percent disabling under 
Diagnostic Code 5010-5257 for traumatic arthritis and for 
instability.

According to Diagnostic Code 5257, which rates impairment based 
on recurrent subluxation or lateral instability of the knee, a 10 
percent rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.  

Evaluations are assigned under Diagnostic Code 5010 for traumatic 
arthritis as they are for degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003, in turn, evaluates disabilities 
based on the degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for flexion 
of the leg and Diagnostic Code 5261 for limitation of extension 
of the leg.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 percent 
evaluation when flexion is limited to 45 degrees and a 20 percent 
evaluation when flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a noncompensable evaluation is for 
assignment when extension is limited to 5 degrees, a 10 percent 
evaluation when extension is limited to 10 degrees and a 
20 percent evaluation when extension is limited to 15 degrees.  
Nevertheless, "[t]he intent of the schedule is recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actual painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59.

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).  


Facts and Analysis

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected right knee 
disability.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's right knee 
symptomatology has been no more than 10 percent disabling at any 
time during the pendency of this claim.  

For historical purposes, the Veteran was granted service 
connection for a right knee disability in a July 1980 rating 
decision.  A disability rating of 10 percent was assigned under 
Diagnostic Code 5257, effective as of August 16, 1979.  In August 
2004, VA received the Veteran's claim seeking an increased 
disability rating.  This claim was denied by the RO in a January 
2005 decision.  That decision changed the Diagnostic Code used to 
evaluate the Veteran's disability from Diagnostic Code 5257 to 
Diagnostic Code 5010-5257.  The Veteran appealed this decision to 
the Board in August 2005.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination of the right knee in 
December 2004.  The Veteran reported having difficulty climbing 
ladders and stairs due to his right knee.  The Veteran described 
daily knee pain with occasional swelling.  The Veteran also used 
a knee brace.  Examination revealed range of motion of the right 
knee from 0 degrees to 140 degrees.  There was no evidence of 
effusion or instability to varus/valgus stress.  Examination also 
revealed a negative Lachman's test.  The examiner indicated that 
the Veteran had no limitation of motion in the right knee.  X-
rays of the right knee revealed mild degenerative changes with no 
progression.  

The record contains a private treatment record from July 2005.  
During treatment, the Veteran reported that his right knee 
locked, swelled, gave way and woke him up at night.  Examination 
revealed trace effusion with 2 + Lachman's test and a negative 
posterior drawer test.  There was no collateral ligament 
instability.  The Veteran exhibited full extension of the right 
knee.  Patellar and quadriceps tendons were intact and the 
Veteran had a positive Spurling's test on both sides.  

The Veteran was afforded an additional VA examination for his 
right knee in March 2007.  The Veteran reported that the pain had 
become much worse since his original in-service injury, and that 
he had popping and instability that had resulted in a fall.  It 
was noted that the Veteran did have lack of endurance and 
fatigability and that he had to change his type of employment 
from an air conditioning technician to a desk job some 18 months 
earlier.  Upon examination, there was no obvious effusion or 
heat.  The Veteran did have some joint line tenderness, but the 
examiner could detect no crepitation.  Flexion was to 80 degrees 
with pain and extension was to 0 degrees.  The cruciate and 
collateral ligaments appeared to be intact, and the Veteran had 
negative Lachman's and McMurray's tests.  There was no change in 
range of motion, coordination, fatigue, endurance or pain level 
with repetitive motion.  The examiner diagnosed the Veteran with 
traumatic injury of the right knee, lateral meniscal tear, ACL 
tear and degenerative joint changes.  

Subsequent VA outpatient treatment records demonstrate that the 
Veteran continued to seek treatment for his right knee pain.  
According to an August 2008 chiropractic note, the Veteran had 
bilateral knee pain that prevented him from walking long 
distances or running.  An X-ray was performed in August 2008, 
revealing degenerative changes of the medial and lateral 
compartments of the right knee.  No joint effusion or acute 
fractures were identified.  A well-corticated ossific loose body 
was viewed within the posterior aspect of the knee.  The Veteran 
was diagnosed with tricompartmental osteoarthritis and loose body 
without evidence of acute osseous abnormality.  The Veteran was 
subsequently evaluated for a walking cane in August 2008.  

The Veteran was most recently afforded a VA examination in April 
2009.  The Veteran reported that his right knee pain was getting 
worse and that he felt his knee was unstable at times causing him 
to stumble and fall.  He also described painful clicking and 
popping and said that he got occasional locking, or, "sticking" 
of the knee.  The examiner noted that the Veteran used a cane to 
assist with ambulation and that he wore a neoprene knee sleeve.  
Finally, the Veteran described swelling and stiffness of the 
knee.  He reported that these symptoms affected his daily living 
by making it very difficult for him to walk long distances.  He 
also indicated that he suffered occupationally because his job 
required a lot of walking.  

Examination of the right knee revealed an antalgic gait with full 
range of motion from 0 degrees to 140 degrees.  The Veteran 
reported pain between 120 and 140 degrees.  There was no 
increased fatigue, weakness, lack of endurance or incoordination 
on repetitive motion testing.  However, the Veteran did exhibit 
increased pain.  The Veteran had a negative Lachman's test and a 
positive McMurray's test (for pain only).  There was palpable 
crepitus on repetitive motion testing and tenderness to palpation 
along the infrapatellar and lateral patellar areas.  The knee was 
stable to varus and valgus stress and there was no swelling 
present.  The examiner diagnosed the Veteran with right knee 
degenerative joint disease, and concluded that this was related 
to the Veteran's service-connected right knee disability.  
Subsequent VA outpatient treatment records demonstrate that the 
Veteran continued to seek treatment for right knee pain through 
VA.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 10 
percent for a right knee disability under Diagnostic Code 5257 at 
any time during the pendency of this claim.  The Veteran's right 
knee disability is presently rated as 10 percent disabling under 
Diagnostic Code 5257.  As already noted, a 10 percent rating is 
warranted when there is evidence of slight recurrent subluxation 
or lateral instability of a knee.  The next higher disability 
rating of 20 percent is warranted when there is evidence of 
moderate recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

According to the December 2004 VA examination, the Veteran had no 
instability of the right knee and X-rays only revealed mild 
degenerative changes.  There was also no evidence of collateral 
ligament instability during private treatment in July 2005.  The 
Veteran did report instability during this examination and his 
March 2007 examination.  However, the Veteran's knee was found to 
be stable upon examination in April 2009.  Therefore, the 
preponderance of the evidence demonstrates that the Veteran is 
not entitled to a higher disability rating of 20 percent under 
Diagnostic Code 5257.  While the Veteran has reported subjective 
symptoms of instability, this is not evidenced upon objective 
examination.  As such, the Veteran's instability is more 
appropriately characterized as "slight" rather than 
"moderate." 

The Board has also considered whether the Veteran may be entitled 
to a higher, or separate, disability rating based on any other 
applicable diagnostic code.  Under Diagnostic Code 5260, a 10 
percent disability rating is warranted for limitation of flexion 
to 45 degrees.  According to the December 2004 and April 2009 VA 
examinations, the Veteran had full flexion of the right knee to 
140 degrees. At its worst, the Veteran's right knee was found to 
have flexion to 80 degrees upon examination in March 2007.  
Therefore, the Veteran is not entitled to a separate disability 
rating for limitation of flexion of the right knee.  Likewise, 
the Veteran has been found to have full extension to 0 degrees 
throughout the pendency of his claim.  As such, a separate 
disability rating for limitation of extension under Diagnostic 
Code 5261 would not be warranted.  

While the Veteran does not suffer from a compensable degree of 
limitation of motion, the Board finds that he is still entitled 
to a separate disability rating of 10 percent for arthritis of 
the right knee under Diagnostic Code 5010.  As already noted, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, as is the case here, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

In this case X-rays as far back as the December 2004 VA 
examination demonstrated the presence of arthritis of the right 
knee, and indeed the RO acknowledged as much by evaluating the 
Veteran's disability under Diagnostic Code 5010-5257 in the 
January 2005 rating decision.  The Board would also note that the 
Veteran has provided credible evidence of painful motion due to 
the arthritis of his right knee.  And most recently, at the time 
of the March 2007 VA examination, the Veteran had limitation of 
motion of the right knee with flexion only to 80 degrees.  The 
examiner noted that the Veteran was suffering from pain and 
degenerative arthritis.  While the Veteran was noted to have full 
flexion to 140 degrees upon examination in April 2009, the 
Veteran did experience pain starting at 120 degrees which 
worsened upon repetition.  Therefore, when applying the DeLuca 
criteria, there is still objective evidence of limited motion due 
to pain.  See 8 Vet. App. 202 (1995).  Therefore, entitlement to 
a separate disability rating of 10 percent for degenerative 
arthritis of the right knee is warranted.  

To afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In the present case, the Veteran's right knee is characterized by 
pain and subjective symptoms of instability and locking.  There 
has also been documented crepitus.  These symptoms are 
contemplated by the rating criteria.  There is no evidence of 
marked interference with employment or frequent periods of 
hospitalization.  The Veteran did describe occupational 
impairment during his April 2009 VA examination in that he was 
unable to walk long distances.  However, the 10 percent 
disability ratings recognize that there is some degree of 
occupational impairment.  The rating criteria reasonably describe 
the Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to a separate 10 percent 
disability rating for degenerative arthritis of the right knee.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
preponderance of the evidence is against the claim of entitlement 
to a disability rating in excess of 10 percent for a right knee 
disability under Diagnostic Code 5257.  As such, the provisions 
of 38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable to this claim.  



ORDER

A disability rating in excess of 10 percent for residual of a 
right knee injury under Diagnostic Code 5257 is denied.  

Subject to the provisions governing the award of monetary 
benefits, a separate disability rating of 10 percent for 
degenerative arthritis of the right knee is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


